Title: To James Madison from William Eaton, 1807
From: Eaton, William
To: Madison, James



Sir,
post February 18 1807

I received at the post office in Washington, when passing through that city, a letter from Hamet Bashaw accompanying one addressed to the (rather intended for) Government of the United States, which he begs me to favor, and which I have the honor herewith to enclose.  The translation I have made may be incorrect, as I had not the aid of a dictionary and as I have long been out of practice in this language.
Hamet has two fair claims, at least on this Government, To be reenstated in a situation as eligible as that from which he  has been withdrawn, And to have his family restored to him, The former guaranteed by honorable promises, the latter by the solemnity of treaty, And I firmly believe the people of the United States honestly desire to see these obligations discharged.  I have the Honor &ca.
